In re: Robert J. Ourso, Jr. applying for writs of certiorari, prohibition and mandamus.
This writ is granted for the limited purpose of staying the execution of the judgment of contempt and incarceration, which is hereby stayed for a period of ten days or until further orders of a court of competent jurisdiction. Otherwise the application for writs is not considered. Applicant must first exhaust his remedy in the Court of Appeal. Tolbert v. Thomas, 245 La. 200, 157 So.2d 737 (1963); Moity v. Mahfouz, 242 La. 625, 137 So.2d 514 (1961).